Citation Nr: 1518208	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-14 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back condition. 

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to an initial disability rating in excess of 10 percent prior to June 12, 2012, and in excess of 60 percent thereafter, for service-connected coronary artery disease, status post five bypass surgeries, to exclude a temporary 100 percent rating in place from June 22, 2012 through September 30, 2012.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2013 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issues of entitlement to a back condition and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a back condition was most recently denied in an April 2010 rating decision which determined that new and material evidence had not been submitted.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.
 
2.  Evidence added to the record since the April 2010 rating decision is not cumulative or redundant of other evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back condition.

3.  The Veteran is not currently diagnosed with any neck condition.

4.  Prior to June 12, 2012, the Veteran's coronary artery disease, status post five bypass surgeries, has been characterized by some fatigue during exertion; a workload capacity of greater than 5 but not greater than 7 metabolic equivalents with symptoms of dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on echocardiogram, electrocardiogram or X-ray, has not been shown.

5.  Since June 12, 2012, the Veteran's coronary artery disease, status post five bypass surgeries, has been characterized by dyspnea, without evidence of acute congestive heart failure, or a workload of greater than 3 METS but not greater than 5 METS, or a left ventricular ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for service connection for a neck condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for an initial disability rating in excess of 10 percent prior to June 12, 2012, and in excess of 60 percent thereafter, for service-connected coronary artery disease, status post five bypass surgeries, to exclude a temporary 100 percent rating in place from June 22, 2012 through September 30, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code (DC) 7017 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice with respect to the service connection claim and the claim to reopen was provided in a July 2012 letter to the Veteran

As to the appeal for a higher initial rating for the Veteran's coronary artery disease, status post five bypass surgeries, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated.  Hence, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify with respect to the Veteran's increased rating claim is required.  

The duty to assist also has been satisfied.  The Veteran's service treatment records, post-service medical records, and lay statements from the Veteran and his representative are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

In November 2013, the Veteran was afforded a VA examination for his coronary artery disease, status post five bypass surgeries, which is adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

As will be discussed in detail below, there is no competent, credible evidence of a current neck disability.  Indeed, other than the Veteran's vague assertions, he has produced no evidence that he has any neck disability or related symptomatology.  Without evidence of a current diagnosed disability, or persistent symptoms of a disability, there is no requirement to obtain VA medical examinations in this case.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for a back condition.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for a back condition was initially denied in a March 1969 rating decision because while there was a history of backaches in the Veteran's record, a VA examination at the time showed no abnormalities or complaints.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at that time included the Veteran's service treatment records and a September 1968 VA examination report which notes a diagnosis of back strain.  The Veteran sought to reopen his claim on two occasions and was denied in rating decisions dated December 1986 and April 2010. 

Evidence received at the time of the last final April 2010 rating decision includes VA treatment records which show the Veteran's complaints of back pain.  In June 2012, the Veteran submitted his current petition to reopen his service connection claim for a back condition.  Evidence submitted since the last final denial includes a November 2012 VA examination of the Veteran's back which notes diagnoses of mild degeneration of the thoracic and lumbar spine, as well as a thoracic fracture that was healed.  The VA examiner provided an opinion stating that the Veteran's claimed back condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event or illness.

The claim was initially denied because there was no evidence of a current back condition that was either incurred in or aggravated by active service.  The November 2012 VA examination is new as the report was not previously considered at the time of the last final denial in April 2010.  The VA examination report is also material as it relates to an unestablished fact.  That is, the record suggests that the Veteran's current back disability is related to active service, triggering VA's duty to provide additional development.  As such, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a back condition has been received, and the claim is reopened.

III.  Service connection

The Veteran contends that he suffers from a neck condition that is due to service.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

A review of the Veteran's medical evidence of record notes a March 2009 private treatment record which states the Veteran had noticed a lump in his neck.  The examiner stated the Veteran had a neck nodule and planned to start the Veteran on amoxicillin for the possibility of a reactive lymph node.  Subsequent treatment records do not show any other follow-up treatment or evidence of a diagnosed neck condition.  

The Board finds that the evidence of record fails to reveal that the Veteran has been diagnosed with a specific neck disorder at any point during the pendency of his appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997).  Without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Based on a careful review of the evidence, the Board finds that service connection for a neck condition is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with any such condition.  

The only other evidence in the record concerning whether the Veteran has a diagnosed neck disorder are the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the his assertions are outweighed by the medical evidence which show no disability. 

As there is no current diagnosis of a neck condition, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In the rating action on appeal, the RO granted service connection for the Veteran's cardiac disability and assigned an initial 10 percent rating, under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7107, effective June 25, 2011.  Effective June 12, 2012, the rating was increased to 60 percent.  A 100 percent was assigned effective June 22, 2012, for three months following hospital admission for coronary artery bypass surgery.  Effective October 1, 2012, the rating was 60 percent.  

Under DC 7107, a 10 percent rating is warranted when there is a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness or syncope or where continuous medication was required.  A 30 percent rating is contemplated when there is a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year; when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, when there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating is warranted where there is chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7017.

For rating diseases of the heart, one MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Prior to June 12, 2012

For the period prior to June 12, 2012 (that is, since the June 25, 2011, effective date of the grant of service connection), there is no evidence showing that the Veteran meets the criteria for a 30 percent rating, or that his symptoms more closely approximate the level of disability described by that rating.

A May 2012 private treatment record notes that the Veteran complained of chest pain.  Testing revealed medium-sized area of mild ischemia; normal left ventricular ejection fraction of approximately 65 percent; EKG was interpreted as normal.  

A private treatment record dated June 4, 2012 included a review of the abnormal stress test evaluation conducted on the Veteran in the prior month.  The Veteran stated that he developed exertional angina approximately five years after his December 2003 angiography, but primarily only when he forgets to take his medications and then significantly exerts himself.  The doctor stated that the discomfort is relieved with rest in one to two minutes, and the Veteran has had no accompanying diaphoresis, nausea, vomiting or syncope.  He was assessed with ischemic heart disease that was stable but very slowly progressive angina pectoris with abnormal stress test both from an EKG standpoint and myocardial perfusion standpoint.

Based on this evidence, assignment of a rating in excess of the currently assigned 10 percent is not warranted.  There is no evidence that a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Thus, the criteria for an increased rating are not more closely approximated and the criteria for a 30 percent rating prior to June 12, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.104, DC 7017.

Since June 12, 2012

The Board also finds that the criteria for assignment of rating in excess of the currently assigned 60 percent have not been met for any period after June 12, 2012.  

On June 22, 2012, the Veteran underwent multiple (5x) coronary artery bypass surgery.  A June 25, 2012 private chest x-ray report shows the Veteran's heart was mildly enlarged in size with mild to moderate atelectasis in the bases with very small pleural effusion.  An ECG report showed normal findings with normal sinus rhythm. 

In November 2012, the Veteran underwent a VA examination for his heart, where he was noted to have diagnoses of ischemic heart disease, dyslipidemia, and hypertension.  The Veteran's treatment plan involved taking continuous medication for his conditions, namely, aspirin, Simvastin, gemfibrozil and atenolol.  The VA examiner stated that the Veteran did not have congestive heart failure.  A diagnostic exercise test was not performed.  However, the VA examiner stated that the Veteran reported symptoms of dyspnea at between one and three METs of activity.  There was evidence of cardiac hypertrophy or dilation based on EKG, chest x-ray and echocardiogram tests taken in November 2012.  The Veteran's left ventricle ejection fraction was noted to be 65 percent.  The VA examiner stated that the Veteran's ejection fraction better reflected the status of the Veteran's current cardiac function.  The VA examiner noted that the ejection fraction was normal, yet his METs score was 1-3 based on dyspnea.  The VA examiner stated that the Veteran's low METs score was "obviously not related to his cardiac function."  Rather, the VA examiner stated that the Veteran's low METs score was related to deconditioning or some other etiology.  The Veteran's testing revealed his cardiac function to be good at the time of the exam.

In a January 2013 addendum to clarify the previously estimated METS of 1-3 and the statement that it was not due to cardiac function, the examiner commented that the estimated METS were the Veteran's report of shortness of breath with minimal activity.  "His cardiac function is normal per ECG and echo.  Based on these results it seems unlikely that his shortness of breath is related to the cardiac function.  It would be purely speculation to estimate a METS for his cardiac disease."   

A July 2013 Ischemic Heart Disease Disability Benefits Questionnaire notes the Veteran's diagnosis of ischemic heart disease and reflects that the Veteran is on continuous medication for the condition.  The examiner noted the Veteran did not have congestive heart failure.  A diagnostic exercise test was conducted in October 2012 which revealed that the Veteran could perform 5 METs of activity.  There was no evidence of cardiac hypertrophy or dilatation.  The Veteran was noted to have a left ventricular ejection fraction of 65 percent based on testing conducted in November 2012.

In November 2013, the Veteran underwent another VA examination for his ischemic heart disease.  He was noted to have undergone multiple coronary artery bypass surgery in June 2012 which results in him needing to take continuous medication.  The examiner noted that the Veteran did not have congestive heart failure.  A diagnostic exercise test was not conducted.  The VA examiner stated that the lowest level of activity at which the Veteran reported symptoms of dyspnea was between 3 and 5 METs.  There was no evidence of cardiac hypertrophy or dilatation.  The examiner noted the November 2012 finding of left ventricular ejection fraction of 65 percent. 

For the period after June 12, 2012, there is no evidence of chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  

An examiner clarified the one finding of 1-3 METs in November 2012 by referencing that the Veteran's cardiac function was normal per ECG and echo and that based on those results it seems unlikely that his shortness of breath is related to the cardiac function.  The Board finds that the examiner's reference to other diagnostic testing is a sufficient rationale for the comment that it would be "purely speculation to estimate a METS for his cardiac disease."  Jones v. Shinseki, 23 Vet. App. 383 (2010). 

The Board finds highly probative the July 2013 DBQ examination report, which noted that the Veteran underwent a diagnostic exercise test in October 2012 that revealed a workload of 5 METs.  The November 2013 VA examiner concluded that the Veteran's average workload levels were 3-5 METs.  Consequently, the Veteran's METs, despite having resulted in dyspnea, do not warrant a higher disability evaluation.  Furthermore, the evidence of record does not show that the Veteran's coronary artery disease resulted in chronic congestive heart failure.  In fact, there is no evidence indicating that the Veteran even experienced a single episode of congestive heart failure in the relevant period.  Lastly, left ventricular dysfunction with an ejection fraction of less than 30 percent has not been demonstrated.  Accordingly, the Board concludes that the criteria for a disability evaluation in excess of 60 percent for coronary artery disease have not been met, from June 12, 2012.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.104, DC 7017.

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a higher evaluation than those herein assigned, for the Veteran's service-connected coronary artery disease, as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes.

The Board has also considered the Veteran's statements regarding the severity of his coronary artery disease.  The Veteran contends that his coronary artery disease is far more disabling than the rating he was assigned indicates, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board has considered the Veteran's statements that his service-connected coronary artery disease is worse than the assigned rating; however, ultimately, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.104 with respect to determining the severity of his service-connected coronary artery disability.  The most probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations are appropriate for the Veteran's disability.

The Board has also considered whether extraschedular consideration is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's heart disability are contemplated by the applicable rating criteria.  His cardiac disability is manifested by fatigue, shortness of breath, a METs level of 3-5 and an left ventricular ejection fraction of 65 percent.  These symptoms and functional limitations are contemplated by, and indeed directly addressed by the rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds the evidence does not warrant a schedular rating in excess of 10 percent prior to June 12, 2012, or in excess of 60 percent thereafter, for the Veteran's coronary artery disease, status post five bypass surgeries.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v, 1 Vet. App. at 53.


ORDER

New and material evidence having been submitted, the claim of service connection for a back condition is reopened.  To this extent only, the appeal is granted.

Entitlement to an initial disability rating in excess of 10 percent prior to June 12, 2012, and in excess of 60 percent thereafter, for service-connected coronary artery disease, status post five bypass surgeries, to exclude a temporary 100 percent rating in place from June 22, 2012 through September 30, 2012, is denied.

Entitlement to service connection for a neck condition is denied.

REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claims.

Regarding the Veteran's reopened claim seeking service connection for a back claim, he was afforded a VA examination in November 2012; however, the VA examination is inadequate.  While the VA examiner concluded that the Veteran suffered from a pre-existing back condition that was aggravated by service, the examiner did not explain the basis for his conclusion, the nature of the Veteran's pre-existing condition or  provide a baseline level of severity of the Veteran's back condition prior to the onset of aggravation and the level of severity following aggravation.  

It is important to point out here that no back disability or defect was noted on the Veteran's enlistment examination and none were reported on the contemporaneous Report of Medical History.  

A January 2013 addendum VA opinion concluded that the Veteran's lumbar spine degenerative disc disease was less likely as not caused by or the result of back pain he experienced during active service.  However, the examiner's conclusion is inadequate because it relies on an inaccurate factual basis; that is, the examiner stated that the Veteran had pain with no diagnosis.  However, a September 1968 VA examination report reflects that the Veteran was diagnosed with a back strain.  A new VA examination and opinion is needed to determine the nature and etiology of the Veteran's back condition.

As the issue of entitlement to TDIU is inextricably intertwined with the Veteran's service connection claim for a back condition, adjudication of the TDIU issue will be deferred until the back issue is adjudicated.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).  

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity. 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376 (2013).  Thus, appropriate examinations should be conducted on remand.  

The Veteran is service-connected for coronary artery disease, chronic tonsillitis, a burn scar and surgical scars, for a combined rating of 60 percent.  He currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since February 2014 and associate those documents with the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his back condition.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of back pain, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following inquiries:

(a)  Identify all current diagnoses related to the Veteran's back.

(b) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that any currently diagnosed back disability existed prior to his entry onto active duty?

(c) If the answer to (b) is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting back disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d) If the answer to either (b) or (c) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's back disability had its onset in service, existed during service or is otherwise related to active service?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder and copies of all pertinent records should be made available to the examiner. All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

The examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities (coronary artery disease, chronic tonsillitis, a burn scar and surgical scars), to include whether they render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

5.  Then readjudicate the Veteran's claims, to include TDIU.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


